Case 1:21-cv-00007-CG-MU Document 30 Filed 09/01/21 Page 1 of 1           PageID #: 180




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

 MARK REESE, et al.                             )
                                                )
 Plaintiffs,                                    )
                                                )
 vs.                                            ) CIVIL ACTION 21-0007-CG-MU
                                                )
                                                )
 UNION SUPPLY GROUP,                            )
 et al.,                                        )
                                                )
 Defendants.                                    )

                                          ORDER

       After due and proper consideration of all portions of this file deemed relevant

 to the issues raised, and a de novo determination of those portions of the

 Recommendation to which objection is made, the Recommendation of the

 Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion

 of this Court. It is ORDERED that Plaintiffs’ Complaint be and is hereby

 DISMISSED.

       DONE and ORDERED this the 1st day of September, 2021.


                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE
